Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Applicant’s amendments and remarks submitted on 12/02/2020 have been entered and considered.  Accordingly the action is made final.
Claim Status:
Claims 22-41 are presented for examination.
Claims 22, 30 and 37 have been amended.
No new claim is added.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Application No.
Claim Correspondence
15688637
22-24, 30, 37, 38
25
26
27
28
31-34
35
41
Patent No. 9747727 
10, 1, 19
2
3
21
4
6
8
20


Claims 22-27, 30-34, 37-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, 19 and 21 of U.S. Patent No. 9747727.
Claim 22 of instant application is broader than claim 10 of patent 9747727.
 
Application 15688637 claim 22
Patent No. 9747727 claim 10
A method, comprising:
A method, comprising:

performing, by a real-time video exploration (RVE) system implemented on one or more computing devices:

and while sending the pre-recorded video to the client device: receiving viewpoint input from the client device indicating 
a change of viewing angle, a viewpoint movement, or both, based on interactions 
of the viewer exploring the one or more scenes in the pre-recorded video;

rendering and sending new video of one or more scenes in the pre-recorded video to the client device for display to the viewer in response to the viewpoint input, 
wherein the new video includes modified views of the one or more scenes in the 
pre-recorded video rendered from viewpoints that are not included in the 
pre-recorded video;

receiving selection input from the client device selecting an object in a particular scene of the pre-recorded video;  receiving 

to be applied to the selected object in the particular scene of the pre-recorded video;

pausing the pre-recorded video in response to the viewpoint input;  modifying a model of the object according to the one or more modifications to generate a modified model of the object;

rendering new video of the scene, the new video including the modified model of the object;
rendering and sending new video of the particular scene including the modified model of the object to the client device;  rendering and sending new video of at least one other scene in the pre-recorded video including the modified model of the 
object to the client device for display to the viewer associated with the client device, wherein the selected object in the pre-recorded video is replaced with the modified model of the object;  

and resuming playback of the 
pre-recorded video to the client device in response to resume input from the 
client device specifying that the pre-recorded video is to be resumed, wherein 
at least one portion of the pre-recorded video is replaced with the new video 
of the one or more scenes, the new video of the particular scene, the new video 
of the at least one other scene, or any combination thereof.



Claims 23-27, 31-34 and 38 of the instant application recites limitations that are similar to the limitations recited in claims 2-3, 6 and 21 of the patent 9747727, and therefore are also obvious over claims 2-3, 6 and 21 of the patent 9747727.

Claim 28 of the instant application recites limitations that are similar to the limitations recited in claim 4 of the patent 9747727 modified by Asaria et al. (US Patent Pub. No 20130241926) and therefore are also obvious over claim 4 of the patent 9747727  modified by Asaria so that server doesn’t have to send information for all objects to the client and thereby saving transfer bandwidth. 

Claim 41 of the instant application recites limitations that are similar to the limitations recited in claim 20 of the patent 9747727 modified by Bellamy et al. (US Patent Publication No. 2010/0088195, “Bellamy”) and therefore are also obvious over claim 20 of the patent 9747727 modified by Bellamy to provide a graphical user interface to customization an order/selection.

Application No.
Claim Correspondence
15688637
22-24, 27, 30, 37
35
Patent No. 9894405
1-4, 9-13, 16-17, 20
9


Claims 22-24, 27, 30 and 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 9-13, 16-17 and 20 of U.S. Patent No. 9894405 in view of Kikinis et al. (US patent Publication: 2009/0237492, “Kikinis”)  and Tan et al. (US Patent et. al. 8836728, “Tan”).

Application No. 15688637 Claim 22
Patent No 9894405 claim 11


A method, comprising:

performing, by a real-time video exploration (RVE) system implemented on one or more computing devices:
sending at least a portion of a pre-recorded video to a client device;  

receiving from the client device during playback of the pre-recorded video, input indicating one or more interactions with an object in a scene of the pre-recorded video, wherein the one or more interactions with the object cause one or more modifications to be applied
to the object;
receiving identification input that identifies a particular object of a plurality of 
objects in a scene of a pre-recorded video, wherein the identification input is 
received after playback of the pre-recorded video has begun;

receiving manipulation input directing manipulation of the particular object in the scene of the pre-recorded video, wherein the manipulation input is received after playback of the pre-recorded video has begun;
modifying a model of the object in the pre-recorded video according to the one 


object according to graphics data for the pre-recorded video;  manipulating the 
model of the particular object in a model of the scene according to the 
manipulation input;

rendering new video of the scene including a rendering of the manipulated model of the particular object as manipulated by the 
manipulation input, wherein the particular object in the scene is replaced with 
the manipulated model of the particular object;
causing the playback of the pre-recorded video, to be resumed to the client device in response to resume input from the client device; identifying at least a portion of the pre-recorded video comprising the object as originally recorded to be replaced with the new video including the object as modified; wherein at least the portion of the pre-recorded video is replaced by the new video during the resumed playback.;


scene including the rendering of the manipulated model of the particular object 
to a client device while playback of the scene is paused;  and resuming 
playback of the pre-recorded video to the client device in response to resume 
input from the client device, wherein streaming the new video is stopped in 




Claims 22, 30 and 37 of the instant application differ from claims 1, 11 and 17 of the patent only: sending at least a portion of a pre-recorded video to a client device; identifying at least a portion of the pre-recorded video t comprising the object as originally recorded o be replaced with the new video including the object as modified; wherein at least the portion of the pre-recorded video is replaced by the new video during the resumed playback.;
Kikinis teaches send at least a portion of a pre-recorded video to a client device; (Fig. 1 shows the immersive audio-visual system 120 generates a video and communicates the video to clients. More specifically, Fig. 23 and “[0119]....The server 2303 is also communicatively coupled with the transmitter 2305 to send out the audio-visual data wirelessly to the hand held device 2301 via the transmitter 2305. In another embodiment, the server 2303 sends the audio-visual data to the hand held device 2301 through land wire via the transmitter 2305.”)
 Claims 1, 11 and 17 of Patent No. 9894405 and Kikinis are analogous as both of them are related updating video in response to user interaction.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the invention to have modified Claims 1, 10 and 17 of Patent No. 9894405 to send at least a portion of a pre-recorded video to a client device as taught by Kikinis. 

Claims 1, 11 and 17 of Patent No. 9894405 modified by Kikinis doesn’t expressly teach identifying at least a portion of the pre-recorded video comprising the object as originally recorded to be replaced with the new video including the object as modified; wherein at least the portion of the pre-recorded video is replaced by the new video during the resumed playback.;
Tan teaches identifying at least a portion of the pre-recorded video to be replaced with the new video including the object as modified; wherein at least the portion of the pre-recorded video is replaced by the new video during the resumed playback (Col 19 lines 16-22: “receive a pause control directive and pause the video information on an image, receive a zoom control directive to magnify an image portion of the image, and in response to receiving the zoom control directive, to: replace the image at the first video resolution level with a second version of the image having a higher video resolution level”).
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the invention to have modified Claims 1, 10 and 17 of Patent No. 9894405 modified by Kikinis to identifying at least a portion of the pre-recorded video to be replaced with the new video including the object as modified; wherein at least the portion of the pre-recorded video is replaced by the new video during the resumed playback as taught by Tan.
The motivation for the above is to create an up-to-date video.

23-24 and 27 of the instant application recites limitations that are similar to the limitations recited in claims 2-4, 9, 10, 12-13, 16, 20 of the patent 9894405, and therefore are also obvious over claims 2-4, 9, 10, 12-13, 16, 20 of the patent 9894405.

Claim 35 of the instant application recites limitations that are similar to the limitations recited in claim 9 of the patent 9894405 modified by Kikinis, Tan and Katakawa (US Patent Publication No. 2013/0080926, “Katakawa”) and therefore are also obvious over claim 9 of the patent 9894405 modified by Kikinis, Tan and Katakawa so that each client can use a common API.

Application No.
Claim Correspondence
15688637
22-24, 27, 30, 37
35
Patent No. 9892556
1, 3, 7, 8, 12, 15, 19, 22
6


Claims 22-24, 27, 30 and 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 7, 8, 12, 15, 19, 22 of U.S. Patent No 9892556 in view of Kikinis and Tan.

Application No. 15688637 claim 22
Patent No. 9892556 claim 8
A method, comprising: 

A method, comprising:

performing, by a real-time video exploration (RVE) system implemented on one or more computing devices: playing back at least a portion of a pre-recorded video to a client device;
sending at least a portion of a pre-recorded video to a client device;  

receiving from the client device during playback of the pre-recorded video
input indicating one or more interactions with an object in a scene of the pre-recorded video, wherein the one or more interactions with the object cause one or more modifications to be applied
to the object;
receiving scene interaction input from the client device indicating an interaction with a current scene of the pre-recorded video, wherein the interaction comprises a 
modification of a camera viewpoint of the scene, wherein the scene comprises a 
plurality of objects;
modifying a model of the object in the pre-recorded video according to the one or more modifications to generate a modified model of the object while the pre-recorded video is paused;
rendering new video of the scene including the modified model of the object;  



 at least a portion of the pre-recorded video comprising the object as originally recorded to be replaced with the new video including the object as modified; wherein at least the portion of the pre-recorded video is replaced by the new video during the resumed playback.

streaming the new video of 
the scene to the client device, wherein streaming the new video occurs while 
playback of the current scene is paused;  and resuming playback of the 
pre-recorded video to the client device in response to resume input from the 
client device, wherein streaming the new video is stopped in response to the 
resume input. 



Claims 22, 30 and 37 of the instant application differ from claims 1, 8 and 19 of the patent only: sending at least a portion of a pre-recorded video to a client device;   identifying at least a portion of the pre-recorded video comprising the object as originally recorded to be replaced with the new video including the object as modified; wherein at least the portion of the pre-recorded video is replaced by the new video during the resumed playback.
Kikinis teaches send at least a portion of a pre-recorded video to a client device; (Fig. 1 shows the immersive audio-visual system 120 generates a video and communicates the video to clients. More specifically, Fig. 23 and “[0119]....The server 2303 is also communicatively coupled with the transmitter 2305 to send out the audio-visual data wirelessly to the hand held device 2301 via the transmitter 2305. In another embodiment, the server 2303 sends the audio-visual data to the hand held device 2301 through land wire via the transmitter 2305.”)
Claims 1, 8 and 19 of Patent No. 9892556 and Kikinis are analogous as both of them are related updating video in response to user interaction.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the invention to have modified Claims 1, 8 and 19 of Patent No. 9892556 to send at least a portion of a pre-recorded video to a client device as taught by Kikinis.
The motivation for the above is to provide the option of viewing the rendered video at any time.
Claims 1, 8 and 19 of Patent No. 9892556 modified by Kikinis doesn’t expressly teach identifying at least a portion of the pre-recorded video comprising the object as originally recorded to be replaced with the new video including the object as modified; wherein at least the portion of the pre-recorded video is replaced by the new video during the resumed playback.;
Tan teaches identifying at least a portion of the pre-recorded video comprising the object as originally recorded to be replaced with the new video including the object as Col 19 lines 16-22: “receive a pause control directive and pause the video information on an image, receive a zoom control directive to magnify an image portion of the image, and in response to receiving the zoom control directive, to: replace the image at the first video resolution level with a second version of the image having a higher video resolution level”).
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the invention to have modified Claims 1, 8 and 19 of Patent No. 9892556 modified by Kikinis to identifying at least a portion of the pre-recorded video to be replaced with the new video including the object as modified; wherein at least the portion of the pre-recorded video is replaced by the new video during the resumed playback as taught by Tan.
The motivation for the above is to create an up-to-date video.
Claims 23-24 and 27 of the instant application recites limitations that are similar to the limitations recited in claims 3, 7, 12, 15,  22 of the patent 9892556, and therefore are also obvious over claims 3, 7, 12, 15,  22 of the patent 9892556.

Claim 35 of the instant application recites limitations that are similar to the limitations recited in claim 6 of the patent 9892556 modified by Kikinis and Tan and Katakawa (US Patent Publication No. 2013/0080926, “Katakawa”) and therefore are also obvious over claim 6 of the patent 9892556 modified by Kikinis and Tan and Katakawa so that each client can use a common API.


Claim Correspondence
15688637
22-24, 27,  30,  37
35
29, 36
14318026
1, 2, 3, 5, 8, 9, 14, 17, 18, 22
7
11, 19, 23


Claims 22-24, 27,  30,  37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 5, 8, 9, 14, 17, 18, 22 of U.S. Patent Pub. No 14318026 in view of Tan.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

14318026 claim 9
A method, comprising: 
A method, comprising:

performing, by a real-time video exploration (RVE) system implemented on one or more computing devices:
sending at least a portion of a pre-recorded video to a client device;  
sending at least a portion of a pre-recorded video to a client device;
receiving from the client device during playback of the pre-recorded video
input indicating one or more interactions with an object in a scene of the pre-recorded video, wherein the one or more interactions with the object cause one or more modifications to be applied
to the object;
receiving input, during playback of the pre-recorded video, directing modification of one or more scenes of the pre-recorded video as displayed on the client device;
modifying a model of the object in the pre-recorded video according to the one or more modifications to generate a modified model of the object while the pre-recorded video is paused;
pausing playback of the pre-recorded video in response to the input; modifying one or more models of the one or more scenes of the video in response to the input, wherein the modified one or more models specify an updated view based at least in part on the modification of the one or more scenes for rendering;

rendering modified video content from the modified one or more models of the scenes, wherein the rendered modified video content comprises content not presented in the one or more scenes of the pre-recorded video;
causing the playback of the pre-recorded video, to be resumed to the client device in response to resume input from the client device; identifying at least a portion of the pre-recorded video comprising the object as originally recorded to be replaced with the new video including the object as modified; wherein at least the portion of the pre-recorded video is replaced by the new video during the resumed playback.

generating a modified version of the pre-recorded video based at least in part on combining at least a portion of the modified video content and at least a portion of the pre-recorded video while playback of the pre-recorded video is paused; configuring at least a portion of the modified video content for viewing on one or more devices while playback of the pre-recorded video is paused; and
resuming playback of the pre-recorded video to the client device in response to resume input from the client device.



Claims 22, 30 and 37 of the instant application differ from claims 1, 9 and 18 of the application only: identifying at least a portion of the pre-recorded video comprising the object as originally recorded to be replaced with the new video including the object as modified; wherein at least the portion of the pre-recorded video is replaced by the new video during the resumed playback.
Tan teaches identifying at least a portion of the pre-recorded video comprising the object as originally recorded to be replaced with the new video including the object as modified; wherein at least the portion of the pre-recorded video is replaced by the new video during the resumed playback. (Col 19 lines 16-22: “receive a pause control directive and pause the video information on an image, receive a zoom control directive to magnify an image portion of the image, and in response to receiving the zoom control directive, to: replace the image at the first video resolution level with a second version of the image having a higher video resolution level”).
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the invention to have modified Claims 1, 9 and 18 of Patent Pub. No. 114318026 to identify at least a portion of the pre-recorded video comprising the object as originally recorded to be replaced with the new video including the object as modified; wherein at least the portion of the pre-recorded video is replaced by the new video during the resumed playback. as taught by Tan.
The motivation for the above is to create an up-to-date video.

Claims 23-27 of the instant application recites limitations that are similar to the limitations recited in claims 2, 3, 5, 9, 14, 17, 22 of the patent Pub. No. 114318026, and 2, 3, 5, 9, 14, 17, 22 of the patent Pub. No. 114318026.
Claim 35 of the instant application recites limitations that are similar to the limitations recited in claim 7 of the patent Pub. No. 114318026 modified by Tan and Katakawa (US Patent Publication No. 2013/0080926, “Katakawa”) and therefore are also obvious over claim 6 of the patent Pub. No. 114318026 modified by Tan and Katakawa so that each client can use a common API.

Claims 29 and 36 of the instant application recites limitations that are similar to the limitations recited in claims 11, 19 and 23 of the patent Pub. No. 114318026 modified by Tan and Urbach ( US patent: 8553028, “Urbach”) and therefore are also obvious over claims 11, 19 and 23 of the patent Pub. No. 114318026 modified by Tan and Urbach to update the latest changes to all users in a network.

Application No. 
Claim Correspondence
15688637
22-24, 27, 30, 31, 37
28
35
15893500
21, 23, 26, 28, 31, 37, 39
30
35


Claims 22-24, 27, 30, 31, 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21, 23, 26, 28, 31, 36, 39 of U.S. Patent Pub. No 15893500 in view of Kikinis and Tan.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

15688637 claim 22
15893500 claim 21
A method, comprising: 
A method, comprising:
sending at least a portion of a pre-recorded video to a client device;  

receiving from the client device during playback of the pre-recorded video,
input indicating one or more interactions with an object in a scene of the pre-recorded video, wherein the one or more interactions with the object cause one or more modifications to be applied to the object;
receiving input that identifies [[a]] an object of a plurality of objects in a scene of a pre-recorded video for which playback has begun;
modifying a model of the object in the pre-recorded video according to the one or more modifications to generate a modified model of the object while the pre-recorded video is paused;
pausing playback of the pre-recorded video responsive to the input; receiving input directing manipulation of the identified object; manipulating a model of the identified object according to the input directing manipulation;

rendering new video including a rendering of the manipulated model of the identified object; wherein the new video comprises one or more portions of the scene that are not visible in the pre-recorded video
causing the playback of the pre-recorded video, to be resumed to the client device in response to resume input from the client device; identifying at least a portion of the pre-recorded video comprising the object as originally recorded to be replaced with the new video including the object as modified; wherein at least the portion of the pre-recorded video is replaced by the new video during the resumed playback.

streaming the new video to a client device while playback of the pre-recorded video is paused; and
resuming playback of the pre-recorded video to the client device in response to input from the client device to resume the pre-recorded video.


Claims 22, 30 and 37 of the instant application differ from claims 21, 31 and 36 of the application only: sending at least a portion of a pre-recorded video to a client device;   identifying at least a portion of the pre-recorded video comprising the object as originally recorded to be replaced with the new video including the object as modified; wherein at least the portion of the pre-recorded video is replaced by the new video during the resumed playback.
Kikinis teaches send at least a portion of a pre-recorded video to a client device; ( Fig. 1  shows the immersive audio-visual system 120 generates a video and communicates the video to clients. More specifically, Fig. 23 and “[0119]....The server 2303 is also communicatively coupled with the transmitter 2305 to send out the audio-visual data wirelessly to the hand held device 2301 via the transmitter 2305. In another embodiment, the server 2303 sends the audio-visual data to the hand held device 2301 through land wire via the transmitter 2305.”)
Claims 21, 31 and 36 of Patent Pub. No. 15893500 and Kikinis are analogous as both of them are related updating video in response to user interaction.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the invention to have modified Claims 21, 31 and 36 of Patent Pub. No. 15893500 to send at least a portion of a pre-recorded video to a client device as taught by Kikinis.
The motivation for the above is to provide the option of viewing the rendered video at any time.
Claims 21, 31 and 36 of Patent Pub. No. 15893500 modified by Kikinis doesn’t expressly teach identifying at least a portion of the pre-recorded video comprising the object as originally recorded to be replaced with the new video including the object as modified; wherein at least the portion of the pre-recorded video is replaced by the new video during the resumed playback.;
Tan teaches identifying at least a portion of the pre-recorded video comprising the object as originally recorded to be replaced with the new video including the object as modified; wherein at least the portion of the pre-recorded video is replaced by the new video during the resumed playback (Col 19 lines 16-22: “receive a pause control directive and pause the video information on an image, receive a zoom control directive to magnify an image portion of the image, and in response to receiving the zoom control directive, to: replace the image at the first video resolution level with a second version of the image having a higher video resolution level”).
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the invention to have modified Claims 21, 31 and 36 of Patent Pub. No. 15893500 modified by Kikinis to identifying at least a portion of the pre-recorded video comprising the object as originally recorded to be replaced with the new video including the object as modified; wherein at least the portion of the pre-recorded video is replaced by the new video during the resumed playback as taught by Tan.
The motivation for the above is to create an up-to-date video.

Claims 23-24, 27 and 31 of the instant application recites limitations that are similar to the limitations recited in claims 23, 26, 28, 39 of the Patent Pub. No. 15893500, and therefore are also obvious over claims 23, 26, 28, 39 of the Patent Pub. No. 15893500.

Patent Pub. No. 15893500 modified by Kikinis and Tan and Katakawa (US Patent Publication No. 2013/0080926, “Katakawa”) and therefore are also obvious over claim 6 of the Patent Pub. No. 15893500 modified by Kikinis and Tan and Katakawa so that each client can use a common API.
Claim 28 of the instant application recites limitations that are similar to the limitations recited in claim 30 of the Patent Pub. No. 15893500 modified by Kikinis, Tan and Asaria et al. (US Patent Pub. No 20130241926, “Asaria”) and therefore are also obvious over claim 30 of the Patent Pub. No. 15893500 modified by Kikinis, Tan and Asaria so that server doesn’t have to send information for all objects to the client and thereby saving transfer bandwidth.

Application No.
Claim Correspondence
15688637
22, 23, 24, 30, 37
15893522
24, 25, 28, 30, 31, 32, 33, 36, 40, 41


Claims 22-24, 27, 30 and 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 24-25, 28, 30-33, 36 and 40-41 of U.S. Patent Pub. No 15893522 in view of Kikinis.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



15893522 claim 25
A method, comprising: 
A method, comprising:
sending at least a portion of a pre-recorded video to a client device;  

receiving from the client device during playback of the pre-recorded video
input indicating one or more interactions with an object in a scene of the pre-recorded video, wherein the one or more interactions with the object cause one or more modifications to be applied
to the object;

modifying a model of the object in the pre-recorded video according to the one or more modifications to generate a modified model of the object while the pre-recorded video is paused;
pausing playback of a pre-recorded video at a scene in response to input from a client device; generating a model of the scene based at least in part on scene exploration input received from the client device; the scene exploration input directing a change of a viewpoint of the 
scene to view content that is not visible in the scene of the pre-recorded video;
	

rendering the new video from the model of the scene based at least in part on the scene exploration input.
causing the playback of the pre-recorded video, to be resumed to the client device in response to resume input from the client device; identifying at least a portion of the pre-recorded video comprising the object as originally recorded to be replaced with the new video including the object as modified; wherein at least the portion of the pre-recorded video is replaced by the new video during the resumed playback.

Initiating playback a new video of the scene to the client device while playback of the pre-recorded video is paused; resuming playback of the pre-recorded video to the client device in response to resume input from the client device.


Claims 22, 30 and 37 of the instant application differ from claims 25, 33 and 41 of the application only: sending at least a portion of a pre-recorded video to a client device;   receiving from the client device during playback of the pre-recorded video
input indicating one or more interactions with an object in a scene of the pre-recorded video, wherein the one or more interactions with the object cause one or more modifications to be applied to the object; identifying at least a portion of the pre-recorded video comprising the object as originally recorded to be replaced with the new video including the object as modified; wherein at least the portion of the pre-recorded video is replaced by the new video during the resumed playback.
Kikinis teaches send at least a portion of a pre-recorded video to a client device; (Fig.1 shows the immersive audio-visual system 120 generates a video and communicates the video to clients. More specifically, Fig. 23 and “[0119]....The server 2303 is also communicatively coupled with the transmitter 2305 to send out the audio-visual data wirelessly to the hand held device 2301 via the transmitter 2305. In another embodiment, the server 2303 sends the audio-visual data to the hand held device 2301 through land wire via the transmitter 2305.”)
receive, from the client device during playback of the pre-recorded video, input indicating one or more interactions with an object in a scene of the pre-recorded video, wherein the one or more interactions with the object cause one or modification to be applied to the object; (Fig. 30 and [161] indicates update module 3036 receives input from a client during playback of a video content as shown user’s action from Fig. 17. See Fig. 17 and “[0108] The exemplary --screen of the video editing tool 1700 also shows a user interface window 1703 to control of elements of windows 1701 and 1702 and other items (such as virtual cameras and microphones not shown in the figure). The user interface window 1703 has multiple controls 1703a-n, of which only control 1703c is shown.” Fig. 30 and “[0161]......”ln one embodiment, the update module 3036 updates the audio-visual production in real time, such as on-set editing the currently recorded video scenes using the editing tools illustrated in FIG. 17.”)

Claims 25, 33 and 41 of Patent Pub. No. 15893522 and Kikinis are analogous as both of them are related updating video in response to user interaction.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the invention to have modified Claims 25, 33 and 41 of Patent Pub. No. 15893522 to send at least a portion of a pre-recorded video to a client device; receiving from the client device during playback of the pre-recorded video
input indicating one or more interactions with an object in a scene of the pre-recorded video, wherein the one or more interactions with the object cause one or more modifications to be applied to the object  as taught by Kikinis.
The motivation for the above is to provide the option of viewing the rendered video at any time.
Claims 25, 33 and 41 of Patent Pub. No. 15893522 modified by Kikinis doesn’t expressly teach identifying at least a portion of the pre-recorded video comprising the object as originally recorded to be replaced with the new video including the object as modified; wherein at least the portion of the pre-recorded video is replaced by the new video during the resumed playback.;
Tan teaches identifying at least a portion of the pre-recorded video comprising the object as originally recorded to be replaced with the new video including the object as modified; wherein at least the portion of the pre-recorded video is replaced by the new video during the resumed playback (Col 19 lines 16-22: “receive a pause control directive and pause the video information on an image, receive a zoom control directive to magnify an image portion of the image, and in response to receiving the zoom control directive, to: replace the image at the first video resolution level with a second version of the image having a higher video resolution level”).
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the invention to have modified Claims 25, 33 and 41 of Patent Pub. No. 15893522 modified by Kikinis to identifying at least a portion of the pre-recorded video to be replaced with the new video including the object as modified; wherein at least the portion of the pre-recorded video is replaced by the new video during the resumed playback as taught by Tan.
The motivation for the above is to create an up-to-date video.

Claims 22, 23, 24, 30, 37 of the instant application recites limitations that are similar to the limitations recited in claims 24, 25, 28, 30, 31, 32, 33, 36, 40, 41of the Patent Pub. No. 15893522 modified Kikinis and Tan and therefore are also obvious over claims 24, 25, 28, 30, 31, 32, 33, 36, 40, 41 of the Patent Pub. No. 15893522 modified by Kikinis and Tan.

Appl. No.
Claim Correspondence
15688637
22-23, 30, 34, 37-39
25
16449035
24, 34-35, 39, 43
31, 40


Claims 22-23, 30, 34, 37-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 24, 34-35, 39 and 43 of U.S. Patent Pub. No 15893522 in view of Kikinis, Tan and Ritter(US Patent Publication No. 20120304225, “Ritter”). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 24 of 16449035
A system, comprising: one or more computing devices comprising one or more processors and one or more memories storing instructions executable by the one or more processors to cause the one or more processors to:
A system, comprising: one or more computing devices that implement a real-time video exploration (RVE) system, configured to:
send at least a portion of a pre-recorded video to a client device; receive, from the client device during playback of the pre-recorded video, input indicating one or more interactions with an object in a scene of the pre-recorded video, wherein the one or more interactions with the object cause one or more modifications to be applied to the object;
receive input from a client device indicating user interactions with a playback of a video content depicting a real-world scene on the client device;

in response to the user interactions: pause the playback of the video content;
generate a model of the real-world scene from the images associated with the real-world scene; receive further input from the client device indicating further user interactions with the real-world scene to manipulate the real-world scene;

in response to the further user interactions: determine, based at least in part on the further user interactions, that a change in the model of the real-world scene is required as a result of the manipulation; modify the model of the real-world scene to include the change that is required as a result of the manipulation;
rendering new video of the scene, the new video including the modified model of the object;
render new video content of the real-world scene based at least in part on the model as modified; and

stream the new video content to the client device.

causing the playback of the pre-recorded video, to be resumed to the client device in response to resume input from the client device, wherein at least the portion of the pre-recorded video is replaced by the new video during the resumed playback.



Claims 22, 30 and 37 of the instant application differ only: sending at least a portion of a pre-recorded video to a client device;  identifying at least a portion of the pre-recorded video comprising the object as originally recorded to be replaced with the new video including the object as modified; and 
causing the playback of the pre-recorded video, to be resumed to the client device in response to resume input from the client device, wherein at least the portion of the pre-recorded video is replaced by the new video during the resumed playback.

Kikinis teaches send at least a portion of a pre-recorded video to a client device; ( Fig. 1  shows the immersive audio-visual system 120 generates a video and communicates the video to clients. More specifically, Fig. 23 and “[0119]....The server 2303 is also communicatively coupled with the transmitter 2305 to send out the audio-visual data wirelessly to the hand held device 2301 via the transmitter 2305. In another embodiment, the server 2303 sends the audio-visual data to the hand held device 2301 through land wire via the transmitter 2305.”)
Claims 24 and 35 of Patent Pub. No. 16449035 and Kikinis are analogous as both of them are related updating video in response to user interaction.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the invention to have modified C Claims 24 and 35 of Patent Pub. No. 16449035 to send at least a portion of a pre-recorded video to a client device as taught by Kikinis.
The motivation for the above is to provide the option of viewing the rendered video at any time.
Claims 24 and 35 of Patent Pub. No. 16449035 modified by Kikinis doesn’t expressly teach identifying at least a portion of the pre-recorded video comprising the object as originally recorded to be replaced with the new video including the object as modified; wherein at least the portion of the pre-recorded video is replaced by the new video during the resumed playback.;
Tan teaches identifying at least a portion of the pre-recorded video comprising the object as originally recorded to be replaced with the new video including the object as modified; wherein at least the portion of the pre-recorded video is replaced by the new video during the resumed playback (Col 19 lines 16-22: “receive a pause control directive and pause the video information on an image, receive a zoom control directive to magnify an image portion of the image, and in response to receiving the zoom control directive, to: replace the image at the first video resolution level with a second version of the image having a higher video resolution level”).
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the invention to have modified Claims 24 and 35 of Patent Pub. No. 16449035 to identifying at least a portion of the pre-recorded video to be replaced with the new video including the object as modified; wherein at least the portion of the pre-recorded video is replaced by the new video during the resumed playback as taught by Tan.
The motivation for the above is to create an up-to-date video.
Claims 24 and 35 of Patent Pub. No. 16449035 modified by Kikinis and Tan doesn’t expressly teach in response to resume input from the client device, cause the playback of the pre-recorded video to be resumed to the client device.
Ritter teaches, in response to resume input from the client device, cause the playback of the pre-recorded video to be resumed to the client device ([0090] “Subsequently, the playback application 310 receives playback resume input from the user 106A (522).  The playback resume input indicates to the playback application 310 that the user 106A wants to resume playback of the video 206.  In response to receiving the playback resume input, the playback application 310 resumes playback of the video 206 (524)”).
Ritter and Claims 24 and 35 of Patent Pub. No. 16449035 modified by Kikinis and Tan are analogous as they are from the field of video processing. 
 Claims 24 and 35 of Patent Pub. No. 16449035 modified by Kikinis and Tan to have in response to resume input from the client device, cause the playback of the pre-recorded video as taught by Ritter. 
The motivation for the above is to make sure that the user doesn’t miss any object or portion to modify or edit in the pre-recorded video and decide whether to edit more based on already edited video.
Claims 23, 25, 30, 37-38 of the instant application recites limitations that are similar to the limitations recited in claims 31, 34-35, 39, 40, 43 of the Patent Pub. No. 16449035 modified by Kikinis and Tan and Ritter and therefore are also obvious over claims 31, 34-35, 39, 40, 43 of the Patent Pub. No. 16449035 modified by Kikinis and Tan and Ritter.

Claim 39 of the instant application recites limitations that are similar to the limitations recited in34-35, 39, 43 of the Patent Pub. No. 16449035 modified by Kikinis and Tan and Ritter and Schneider et al. ( US patent: 6222551, “Schneider”)
 and therefore are also obvious over 34-35, 39, 43 of the Patent Pub. No. 16449035 modified by Kikinis and Tan and Ritter and Schneider so that that user can supply different input step by step iteratively to choose the best view. 


Claim Rejections - 35 USC § 112

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 22-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Amended claims 22, 30 and 37 recite, “causing the playback of the pre-recorded video to be resumed to the client device in response to resume input from the client device, wherein at least the portion of the pre-recorded video is replaced by the new video during the resumed playback and wherein the resumed playback includes playback of the new video.” 
This means after the resume input at least portion of the pre-recorded video is replaced by the new video and replacing happens during the resumed playback.
Applicant indicated that the support of this limitation is in Specification [0038]. Specification [0038] discloses “ [0038] At least some embodiments of an RVE system 
Paragraph [0038] doesn’t indicate anything about “in response to resume input”. So this paragraph doesn’t have any relation with resume input or sequence what is claimed in earlier limitations of claim. This paragraph doesn’t indicate rendered new video and how portion of pre-recorded video is replaced with portion of newly rendered video during resuming. Last portion of Paragraph [0038] indicates that streamed rendered video is can be modified But the claim indicates pre-recorded video is modified.
The closest support available: “[0055]....In response to resume input received from RVE client 182, the RVE control module 104 may direct 3D graphics processing and rendering 108 module to stop generating and streaming new exploratory video of the scene, and direct video playback 106 module to resume playback of the pre-recorded video from video source(s) 150.” This paragraph indicates about resuming 
Specification [0060] discloses “As indicated at 212, the RVE system 100 may continue to render and stream new video of the scene from the 3D modeled world in response to exploratory input until input is received from the client device indicating that the user wants to resume playback of the pre-recorded video. As indicated at 214, upon receiving resume playback input, the RVE system may resume playing back the pre-recorded video to the client device 180. The playback may, but does not necessarily, resume at the point where the playback was paused at 206.” This paragraph indicates about resuming playback of the prerecorded video. There is no mention of “at least the portion of the pre-recorded video is replaced by the new video”.
Specification [0068] discloses, “As indicated at 308, the RVE system 100 may continue to render and stream new video of the scene in response to interactive input with object(s) in the scene. In at least some embodiments, the RVE system 100 may continue to render and stream new video of the scene until input is received from the client device indicating that the user wants to resume playback of the pre-recorded video. As indicated at 310, upon receiving resume playback input, the RVE system may resume playing back the pre-recorded video to the client device 180. The playback may, but does not necessarily, resume at the point where the playback was paused at 300.” This paragraph indicates about resuming playback of the pre-recorded video. There is 

Specification [0087] discloses, “[0087].....In at least some embodiments, the
user-modified object may be left in the scene when the video is resumed, and the object as it appears in the original video in this and other scenes may be replaced with the rendering of the user's modified version of the object.” This indicates about resuming playback of the pre-recorded video. There is no mention of “at least the portion of the pre-recorded video is replaced by the new video during resumed playback”. The paragraph indicates during resumed playback a portion of new video is displayed (appears) but doesn’t indicate when the portion of new video is replaced.

Specification [0092] indicates, "....As indicated at 410, upon receiving resume playback input, the RVE system may resume playing back the pre-recorded video to the client device 180. The playback may, but does not necessarily, resume at the point where the playback was paused at 400.” This indicates about resuming playback of the pre-recorded video. There is no mention of “at least the portion of the pre-recorded video is replaced by the new video”.
Specification [0098] indicates, "... [0098] In at least some embodiments of an RVE system 100, in addition to customizing or accessorizing a selected object 1210, a user may be allowed to replace an object 1210 with a different object. In FIG. 12, for example, the selected object 1210 is a consumer electronic device such as a smartphone, PDA, or tablet device, and in some embodiments the user may be allowed 
Therefore claims 22, 30 and 37 are rejected under 35 USC 112(a) for new matter.
Dependent claims 22-29, 31-36 and 38-41 are also rejected by virtue of dependency.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

in response to resume input from the client device, cause the playback of the pre-recorded video, including the new video of the scene, to be resumed to the client device, wherein at least the portion of the prerecorded video is replaced by the new video during the resumed playback and wherein the resumed playback includes playback of new video.”
	There was a pause before resume input. So during the pause, new video is created, a portion of the pre-recorded video is identified to be replaced by the new video. Then applicant claims during the resumed playback the portion of the prerecorded video is replaced by the new video. It is not clear how during a resumed playback, content can be replaced from another video. Specification doesn’t provide any clue regarding this. Thus the limitation is ambiguous. For purpose of examination the limitation is interpreted as, 
“identify at least a portion of the pre-recorded video comprising the object as originally rendered to be replaced with the new video of the scene including the object as modified; wherein at least the portion of the prerecorded video is replaced by the new video; and
in response to resume input from the client device, cause the playback of the pre-recorded video to be resumed to the client device.”
Dependent claims 22-29, 31-36 and 38-41 are also rejected by virtue of dependency.

 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 22, 25, 27, 30, 31, 34 and 37-38  are rejected under 35 U.S.C. 103 as being unpatentable over Kikinis et al. (US patent Publication: 2009/0237492, “Kikinis”) in view of Tan et al. (US Patent et. al. 8836728, “Tan”) and Ritter(US Patent Publication No. 20120304225, “Ritter”).

Regarding claim 30, Kikinis teaches, a system (Fig.1) comprising:
one or more computing devices comprising one or more processors and one or more memories storing instructions executable by the one or more processors to cause the one or more processors ( Fig. 1 Clients 102A-N, and immersive audiovisual system 120 or server,  “ [0055] The invention also relates to an apparatus for performing the operations herein.  This apparatus may be specially constructed for the required purposes, or it may comprise a general-purpose computer selectively activated or reconfigured by a computer program stored in the computer.  Such a computer program may be stored in a computer readable storage medium, such as, but is not limited to, any type of disk including floppy disks, optical disks, CD-ROMs, and magnetic-optical disks, read-only memories (ROMs), random access memories (RAMs), EPROMs, EEPROMs, magnetic or optical cards, or any type of media suitable for storing electronic instructions, each coupled to a computer system bus.”) to 
send at least a portion of a pre-recorded video to a client device; ( Fig. 1  shows the immersive audio-visual system 120 generates a video and communicates the video to clients. More specifically, Fig. 23 and “[0119]....The server 2303 is also communicatively coupled with the transmitter 2305 to send out the audio-visual data wirelessly to the hand held device 2301 via the transmitter 2305. In another embodiment, the server 2303 sends the audio-visual data to the hand held device 2301 through land wire via the transmitter 2305.”)
receive, from the client device during playback of the pre-recorded video, input indicating one or more interactions with an object in a scene of the pre-recorded video, wherein the one or more interactions with the object cause one or modification to be applied to the object; (Fig. 30 and [161] indicates update module 3036 receives input from a client during playback of a video content as shown user’s action from Fig. 17. See Fig. 17 and “[0108] The exemplary --screen of the video editing tool 1700 also shows a user interface window 1703 to control of elements of windows 1701 and 1702 and other items (such as virtual cameras and microphones not shown in the figure). The user interface window 1703 has multiple controls 1703a-n, of which only control 1703c is shown.” Fig. 30 and “[0161]......”ln one embodiment, the update module 3036 updates the audio-visual production in real time, such as on-set editing the currently recorded video scenes using the editing tools illustrated in FIG. 17.”);
modify a model of the object in the pre-recorded video according to the one or more modifications to generate a modified model of the object (“[0166] The wire frame editing module 3046 edits the wire frames used in the immersive audio-visual production. A wire frame model generally refers to a visual presentation of an electronic representation of a 3D or physical object used in 3D computer graphics. Using a wire frame model allows visualization of the underlying design structure of a 3D model. The wire frame editing module 3046, in one embodiment, creates traditional 2D views and drawings of an object by appropriately rotating the 3D representation of the object and/or selectively removing hidden lines of the 3D representation of the object. In another embodiment, the wire frame editing module 3046 removes one or more wire frames from the recorded immersive audio-visual video scenes to create realistic simulation environment.”);
render new video of the scene including the modified model of the object;  (“[0149] The recording engine 3010 comprises a background creation module 3012, a video scene creation module 3014 and an immersive audio-visual production module 3016. [0151] ’’The production engine 3016 employs a plurality of immersive audio-visual production tools/systems, such as the video rendering engine 204 illustrated in FIG. 5,” [0066]....The scene background and captured video objects and interaction commands are rendered by the video rendering engine 204.”)) ;
 Kikinis teaches, modify a model of the object in the pre-recorded video according to the one or more modifications to generate a modified model of the object as shown above but doesn’t teach so while the pre-recorded video is paused, and identify at least a portion of the pre-recorded video comprising the object as originally rendered to be replaced with the new video of the scene including the object as modified; wherein at least the portion of the prerecorded video is replaced by the new video.
Tan teaches, modify an object in the pre-recorded video according to the one or more modifications to generate a modified object while pre-recorded video is paused (Col 6 lines 62-65: “If a viewer wants to examine a target object 132 from a different angle, the viewer may manipulate the playback controls for the video information until a desired image is presented on a display, pause the video information to present the desired image 108, and then use the zoom controls to produce another enhanced magnified image 140 at the desired viewing angle”);
identify at least a portion of the pre-recorded video comprising the object as originally recorded to be replaced with a different version of the video of the scene; wherein at least the portion of the prerecorded video is replaced by a portion of a different version of the video. (See Col 19 lines 16-22: “receive a pause control directive and pause the video information on an image, receive a zoom control directive to magnify an image portion of the image, and in response to receiving the zoom control directive, to: replace the image at the first video resolution level with a second version of the image having a higher video resolution level”.)
Kikinis and Tan are analogous as both of them are related updating video in response to user interaction.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the invention to have modified Kikinis to modify the model of the object in the pre-recorded video according to the one or more modifications to generate a modified model of the object while the pre-recorded video is paused similar to modifying an object in the pre-recorded video according to the one or more modifications to generate a modified object while pre-recorded video is paused as taught by Tan and further identify at least a portion of the pre-recorded video comprising the object as originally rendered to be replaced with the new video of the scene including the object as modified wherein at least the portion of the prerecorded video is replaced by the new video similar to identifying at least a portion of the pre-recorded video to be replaced with a different version of the video of the scene; wherein at least the portion of the prerecorded video is replaced by a portion of a different version of the video as taught by Tan.
The motivation for the modification is that user can view updated video without waiting to pre-recorded video to finish. 
Kikinis as modified by Tan doesn’t expressly teach, in response to resume input from the client device, cause the playback of the pre-recorded video to be resumed to the client device.
Ritter teaches, in response to resume input from the client device, cause the playback of the pre-recorded video to be resumed to the client device ([0090] “Subsequently, the playback application 310 receives playback resume input from the user 106A (522).  The playback resume input indicates to the playback application 310 that the user 106A wants to resume playback of the video 206.  In response to receiving the playback resume input, the playback application 310 resumes playback of the video 206 (524)”).
Ritter and Kikinis as modified by Tan are analogous as they are from the field of video processing. 
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Kikinis as modified by Tan to have in response to resume input from the client device, cause the playback of the pre-recorded video as taught by Ritter. 
The motivation for the above is to make sure that the user doesn’t miss any object or portion to modify or to edit in the pre-recorded video and decide whether to edit more based on already edited video.

Claim 22 is directed to a method claim and whose steps are similar in scope and functions of the elements of system claim 30 and are also rejected with the same rationale as specified in the system claim 30.

Claim 37 is directed to a non-transitory computer readable storage medium (Kikinis, [[0055] The invention also relates to an apparatus for performing the operations herein.  This apparatus may be specially constructed for the required purposes, or it may comprise a general-purpose computer selectively activated or 
reconfigured by a computer program stored in the computer.  Such a computer 
program may be stored in a computer readable storage medium, such as, but is 
not limited to, any type of disk including floppy disks, optical disks, CD-ROMs, and magnetic-optical disks, read-only memories (ROMs), random access memories (RAMs), EPROMs, EEPROMs, magnetic or optical cards, or any type of 
media suitable for storing electronic instructions, each coupled to a computer 
system bus.”) and its elements are similar in scope and functions of the elements of system claim 30 and are also rejected with the same rationale as specified in the system claim 30.

Regarding claim 25 Kikinis as modified by Tan and Ritter teaches, wherein the one or more modifications to be applied to the object specify one or more customizations to be applied to the object, wherein a customization changes at least one feature of the object (Kikinis, refer to Fig. 31, step 3109, when new training session start, program update module 3036 receives input from client based on Fig. 17 and [0108], Refer to Kikinis, Fig. 17 [0108] “…….Control 1703c is a palette/color/saturation/transparency selection tool that can be used to select colors for the areas 1702a-n.andthe subsequent video content includes the object with the color or the texture as changed.” Refer to Fig. 30 and [0162][0166] discloses, program update module 3036 receives the input based on Fig. 17 from a client and then sends the input to visual effect editing module and wireframe editing module to update the model of the object. Then rendering module 3016 generates updated video based on the new model.”).

Kikinis as modified by Tan and RItter teaches wherein the object comprises a 3D object, wherein the model of the object comprises a 3D model. (“Kikinis, [0166] “The wire frame editing module 3046 edits the wire frames used in the immersive audio-visual production.  A wire frame model generally refers to a visual presentation of an electronic representation of a 3D or physical object used in 3D computer graphics.  Using a wire frame model allows visualization of the underlying design structure of a 3D model.”).

Regarding claim 31, Kikinis as modified by Tan and Ritter teaches wherein the instructions further cause the one or more processors to generate a user interface to be displayed at the client device. (Kikinis, [0108] “The exemplary screen of the video editing tool 1700 also shows a user interface window 1703 to control of elements of windows 1701 and 1702 and other items (such as virtual cameras and microphones not shown in the figure).  The user interface window 1703 has multiple controls 1703a-n, of which only control 1703c is shown.”);

Regarding claim 34, Kikinis as modified by Tan and Ritter teaches, wherein the new video is rendered in response to the input. (Kikinis, “[0149] The recording engine 3010 comprises a background creation module 3012, a video scene creation module 3014 and an immersive audio-visual production module 3016. [0151] ’’The production engine 3016 employs a plurality of immersive audio-visual production tools/systems, such as the video rendering engine 204 illustrated in FIG. 5,” [0066]....The scene background and captured video objects and interaction commands are rendered by the video rendering engine 204.”) ;

Regarding claim 38, Kikinis as modified by Tan and Ritter teaches, wherein receiving the input occurs during playback of the at least the portion of the prerecorded video at the client device. (Tan teaches user editing an object during playback of the video. Col 6 lines 62-65: “If a viewer wants to examine a target object 132 from a different angle, the viewer may manipulate the playback controls for the video information until a desired image is presented on a display, pause the video information to present the desired image 108, and then use the zoom controls to produce another enhanced magnified image 140 at the desired viewing angle”).

 Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kikinis as modified by Tan and Ritter, and further in view of Kim et al. (US Patent Pub. No. 20100115455, “Kim”).
Regarding claim 23 Kikinis as modified by Tan and Ritter doesn’t expressly teach receiving viewpoint input from the client device based on interactions from a viewer of the client device exploring the scene of a video.
However Kim teaches receiving viewpoint input  based on interactions from a viewer  exploring a scene of the pre-recorded video ([0175] “When the user wants to rotate the overall 3D map image, the user may select an orientation change reference point Pref on the 3D map image through a touch input, a proximity input and/or other inputs and choose a desired orientation through the orientation change option pop-up window in operation S223…..To input the user angle, the user may input a desired orientation angle through an input pop-up window newly displayed on the 3D map image.  When the user angle is selected, the 3D map image viewed when the user sees the orientation change reference point Pref at the user angle may be displayed”).
Kim and Kikinis as modified by Tan and Ritter are analogous art as both of them are related to video editing and display.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the invention to have modified Kikinis as modified by Tan and Ritter by receiving viewpoint input from the client device based on interactions from a viewer of the client device exploring the scene of a video similar to receiving viewpoint input based on interactions from a viewer exploring a scene of the pre-recorded video as taught by Kim.
The motivation for the above is to have additional way of video editing by having best view chosen by the user.

Regarding claim 24 Kikinis as modified by Tan, Ritter and Kim teaches wherein the viewpoint input indicates a change of viewing angle, a viewpoint movement, or both (Kim ([0175] “When the user wants to rotate the overall 3D map image, the user may select an orientation change reference point Pref on the 3D map image through a touch input, a proximity input and/or other inputs and choose a desired orientation through the orientation change option pop-up window in operation S223…..To input the user angle, the user may input a desired orientation angle through an input pop-up window newly displayed on the 3D map image.  When the user angle is selected, the 3D map image viewed when the user sees the orientation change reference point Pref at the user angle may be displayed”).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Kikinis as modified by Tan and Ritter as applied to claim 22, and further in view of Asaria et al. (US Patent Pub. No 20130241926, “Asaria”).

Regarding claim 28 Kikinis as modified by Tan and Ritter doesn’t expressly teach receiving, from the client device, a request for information regarding the object; obtaining the information regarding the object from one or more sources; and sending at least a portion of the obtained information regarding the object to the client device.
However Asaria teaches receiving, from a client device, a request for information regarding an object; obtaining the information regarding the object from one or more sources; and sending at least a portion of the obtained information regarding the object to the client device   (Fig. 1 client computer sends request to the visualization server, Server obtains it visualization data source and sends it to client; [0047] “When a request for 3D visualization data for an object is received, the visualization server 12 may first determine whether it has access to 3D visualization data for the object.; [0051] However, if the server 12 has access to 3D visualization data, the server 12 may provide such data”).
Asaria and Kikinis as modified by Tan and Ritter are analogous art as both of them are related to manipulation of the data.
 Kikinis as modified by Tan and Ritter by receiving, from a client device, a request for information regarding an object; obtaining the information regarding the object from one or more sources; and sending at least a portion of the obtained information regarding the object to the client device as taught by Asaria.
The motivation for the above is that server doesn’t have to send information for all objects to the client and thereby saving transfer bandwidth.
	
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Kikinis as modified by Tan and Ritter as applied to claim 22, and further in view of Urbach ( US patent: 8553028, “Urbach”).

Regarding claim 29 Kikinis as modified by Tan and Ritter doesn’t expressly teach rendering and streaming the new video to other/multiple other client devices.
However Urbach teaches rendering and streaming the new video to multiple client devices (Fig. 1 element s 82 and 84 Column 13 lines 6-8 “In this manner, an RRD server may utilize the facilities of a GPU, for example, to render complex 3-D scenes and stream novel viewports out to multiple clients”).
Urbach and Kikinis as modified by Tan and Ritter are analogous art as they are related to manipulating and modifying image content.
Therefore it would have been obvious for an ordinary person skilled in the art before the effective filing date of the claimed invention to have modified Kikinis as modified by Tan and Ritter by rendering and streaming the new video to other/multiple other client devices as taught by Urbach.
The motivation for the above is to update the latest changes to all users in a network.

Claims 26,  32 and 33  are rejected under 35 U.S.C. 103 as being unpatentable over Kikinis as modified by Tan and Ritter as applied to claim 22/31, and further in view of Brown et al. (US Patent Publication No. 2011/0064388, “Brown”).

Regarding claim 26, Kikinis as modified by Tan and Ritter doesn’t expressly teach, obtaining graphics data for the object from one or more sources, wherein the graphics data comprises three-dimensional (3D) graphics data; and generating the modified model of the object according to the obtained graphics data for the object. 
However, Brown teaches, obtaining graphics data for the object from one or more sources, wherein the graphics data comprises three-dimensional (3D) graphics data; and generating the modified model of the object according to the obtained graphics data for the object. (Brown has pre-recorded 3D animated video and Fig. 2b shows a 3d object and it also shows “hair style” and “eye shape” which is interpreted as graphic data, as these feature/data are for a 3d object so these features are also 3d feature/graphic data. Brown [0069] “Once the specific parameters have been quantified for the features of interest, an algorithm is run (step 404) to find the closest match between features of interest and corresponding, predefined animated 3D elements in a database 406.  For example, given the color and dimensions of an eye as quantified by a feature recognition algorithm, a matching algorithm can be used to find the closest match to that eye from a set of predefined animated eyes.  [0072] “….this information is read into a script or program (step 410) that combines the best-matching, predefined 3D elements from the database 406 to form a custom 3D object or customizable object 412 representative of the original photograph or other representation of the individual or subject……The data files are read by the rendering engine (step 120) to generate the custom 3D animated video 122”.); 
Brown and Kikinis as modified by Tan and Ritter are analogous as they are from the field of image generation.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Kikinis as modified by Tan and Ritter to have obtained graphics data for the object from one or more sources, wherein the graphics data comprises three-dimensional (3D) graphics data; and generating the modified model of the object according to the obtained graphics data for the object as taught by Brown.
The motivation to include the modification is to include a standard and well known step of generating 3d model by providing access to required graphics data. 


Regarding claim 32, Kikinis as modified by Tan and Ritter teaches wherein the user interface is configured to:
and “[0108] The exemplary --screen of the video editing tool 1700 also shows a user interface window 1703 to control of elements of windows 1701 and 1702 and other items (such as virtual cameras and microphones not shown in the figure). The user interface window 1703 has multiple controls 1703a-n, of which only control 1703c is shown.” Fig. 30 and “[0161]......”ln one embodiment, the update module 3036 updates the audio-visual production in real time, such as on-set editing the currently recorded video scenes using the editing tools illustrated in FIG. 17.”)
 ) but doesn’t expressly teach, display a second user interface corresponding to the object; and receive object input manipulating the object via the second user interface.
However Brown teaches, display a second user interface corresponding to the object; and receive object input manipulating the object via the second user interface. (Brown [0202] “A second user interface 3102 allows the user to opt-in for advertising and select specific brands and/or brand categories for which they are willing to opt-in. In the present illustration, the user is shown preference options”);
Brown and Kikinis as modified by Tan and Ritter are analogous as they are from the field of image generation.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Kikinis as modified by Tan and Ritter to have displayed a second user interface corresponding to the object; and receive object input manipulating the object via the second user interface as taught by Brown.
The motivation to include the modification is not to use a heavily loaded interface to update element in a single interface and distribute the options of modifications in multiple user interface for better handling of providing inputs.

Regarding claim 33, Kikinis as modified by Tan and Ritter and Brown teaches, wherein the instructions further cause the one or more processors to modify information displayed via the second user interface based on manipulation of the object according to the object input. (Brown [0202] “A second user interface 3102 allows the user to opt-in for advertising and select specific brands and/or brand categories for which they are willing to opt-in. In the present illustration, the user is shown preference options, which may be initially populated based on the historic preferences of the user.  Categories for opt-in advertising can be shown, as well as sub-categories.  For example, in FIG. 20, the user has opted-in for the category of beverages, but only for soda and water, as indicated by the checked boxes.  The user can more specifically opt-in for specific brands or sub-categories.  In the present illustration, under the category of soda, the user can allow advertising, including product placement, from brands such as Pepsi and Coke.  Similarly, the user can allow advertising, including product placement, from  sub-categories independent of brand.  For example, under the category of water, the user can allow advertising, including product placement, from the brand of  Fiji or from sub-categories of sparking water, flavored water, or plain water (not shown).”).

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Kikinis as modified by Tan, Ritter and Brown as applied to claim 32, and further in view of Urbach.

Regarding claim 36  Kikinis as modified by Tan, Ritter and Brown doesn’t expressly teach rendering and streaming the new video to other/multiple other client devices.
However Urbach teaches rendering and streaming the new video to multiple client devices (Fig. 1 element s 82 and 84 Column 13 lines 6-8 “In this manner, an RRD server may utilize the facilities of a GPU, for example, to render complex 3-D scenes and stream novel viewports out to multiple clients”).
Urbach and Kikinis as modified by Tan, Ritter and Brown are analogous art as they are related to manipulating and modifying image content.
Therefore it would have been obvious for an ordinary person skilled in the art before the effective filing date of the claimed invention to have modified Kikinis as modified by Tan, Ritter and Brown by rendering and streaming the new video to other/multiple other client devices as taught by Urbach.
The motivation for the above is to update the latest changes to all users in a network.

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable Kikinis as modified by Tan and Ritter, and further in view of Katakawa (US Patent Publication No. 2013/0080926, “Katakawa”).
Regarding claim 35 Even though Kikinis as modified by Tan and Ritter teaches wherein the input indicating the one or more modifications is received from the client device as shown in claim 30 but doesn’t expressly teach wherein the input indicating the one or more modifications is received from the client device according to an application programming interface (API).
However Katakawa teaches, receiving client input according to an application programming interface (API) ([0099] “The shopping server 1, which receives the posting request, performs a process to post the text input by the user as the posting information by using an API provided from the CGM server 2-I”).
Katakawa and Kikinis as modified by Tan and Ritter are analogous art as both of them are related to client server communication.
Therefore it would have been obvious to an ordinary skilled person in the art before the effective filing date of the claimed invention to have Kikinis as modified by Tan and Ritter by adding input indicating the one or more modifications is received from the client device according to an application programming interface (API) as taught by Katakawa.
The motivation for the above is that each client use a common API for better management.

Claims 39-40  are rejected under 35 U.S.C. 103 as being unpatentable over Kikinis as modified by Tan and Ritter as applied to claim 37, and further in view of Schneider et al. ( US patent: 6222551, “Schneider”).

Regarding claim 39, Kikinis as modified by Tan and Ritter doesn’t expressly teach, receiving additional input indicating one or more additional modifications to be applied to the object from one or more other client devices; and further modifying the model of the object according to the one or more additional modifications.
However, Schneider teaches, receiving additional input indicating one or more additional modifications to be applied to the object from one or more other client devices; and further modifying the model of the object according to the one or more additional modifications. (Schneider Fig. 4B shows an iterative process of providing additional inputs (Step Q and J) received by clients (Fig. 1A element 2A and element 2B) and for each additional input server modifies the model (See Fig.4B Step M to Step N) based on the additional modification input.  Column 2 lines 8-21: “A first step, executed at the server entity, renders a plurality of views (e.g., six views) of the model and transmits the plurality of views to the client entity…In response to the user manipulating the user input device, a next step executed at the client causes a manipulation of the structure displayed on the display for specifying a particular view direction relative to the model…..whereafter the server renders an image of the model, from the user-specified view direction, and transmits the rendered image back to the client for display to the user").
Schneider and Kikinis as modified by Tan and Ritter are analogous art as they are related to manipulating and modifying image content.
Therefore it would have been obvious for an ordinary person skilled in the art before the effective filing date of the claimed invention to have modified Kikinis as modified by Tan and Ritter by receiving additional input indicating one or more additional modifications to be applied to the object from one or more other client devices; and further modifying the model of the object according to the one or more additional modifications as taught by Schneider.
The motivation for the above is that user can supply different input step by step iteratively to choose the best view. 

Regarding claim 40, Kikinis as modified by Tan and Ritter and Schneider teaches, rendering another new video of the scene included the modified model of the object according to the input and the additional input; and sending the other new video of the scene including the object as modified to the client device and the one or more other client devices. ( 
Schneider teaches, rendering another new image of the scene included the modified model of the object according to the input and the additional input; and sending the other new image of the scene including the object as modified to the client device and the one or more other client devices (Fig.4B renders new image from model ( Step M-N ) and send the new image to clients (Fig. 1A element 2A and element 2B). Column 2 lines 8-21: “A first step, executed at the server entity, renders a plurality of views (e.g., six views) of the model and transmits the plurality of views to the client entity…In response to the user manipulating the user input device, a next step executed at the client causes a manipulation of the structure displayed on the display for specifying a particular view direction relative to the model…..whereafter the server renders an image of the model, from the user-specified view direction, and transmits the rendered image back to the client for display to the user").
Therefore it would have been obvious for an ordinary person skilled in the art before the effective filing date of the claimed invention to have further modified Kikinis as modified by Tan, Ritter and Schneider to have rendering another new video of the scene included the modified model of the object according to the input and the additional input; and sending the other new video of the scene including the object as modified to the client device and the one or more other client devices similar to rendering another new image of the scene included the modified model of the object according to the input and the additional input; and sending the other new image of the scene including the object as modified to the client device and the one or more other client devices as taught by Schneider.
The motivation for the above is that user can supply different input step by step iteratively to choose the best video image. )

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Kikinis as modified by Tan and Ritter, and further in view of Bellamy et al. (US Patent Publication No. 2010/0088195, “Bellamy”).
Regarding claim 41 Kikinis as modified by Tan and Ritter doesn’t expressly teach receiving a request for a physical version of the object as modified by the input; and sending the request for the physical version to one or more external sources for ordering the physical version.
However Bellamy teaches receiving a request for a physical version of an object; and sending the request for the physical version to one or more external sources for ordering the physical version (Bellamy [0071] “….At step 3000, the server device waits an input from a client device (e.g., a client device 1030 in FIG. 2) which is used for a customer (who wants to purchase an instance of an object) and/or is used for a seller (who wants to sell an instance of the object through the server device).  When the server device receives an input from the client device, at step 3010, the server device evaluates whether the input is a request for an object order form (e.g., an object order form 120 in FIG. 1).  If the input is the request of the object order form, at step 3020, the server device invokes the object order form handler 2050 to generate the object order form”. [0072] “……If the input is the order of the object, at step 3040, the object order handler 2060 is invoked to process (e.g., parsing, analyzing) the order of the object, acknowledge a receipt of the order to the client device (client device which sent the order) and to send the order to a seller of the object”).
Bellamy and Kikinis as modified by Tan and Ritter are analogous art as both of them are related to client server communication.
Therefore it would have been obvious to an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Kikinis as modified by Tan and Ritter by receiving a request for a physical version of an object; and sending the request for the physical version to one or more external sources for ordering the physical version as taught by Bellamy.
The motivation for the above is to provide a graphical user interface to customization an order/selection (Bellamy [0002] “….More particularly, the present invention is related to reselling an object and/or to ordering a customization of an existing instance (e.g., when a book is an object, a copy of the book is an instance of the object) of an object for a subsequent resale”).

                                                                                                                                                                                               
Response to Arguments.
Applicant’s arguments, see remarks Pages 7-8, filed 12/02/2020 with respect to rejection of claims 22-41 under obvious-type double patenting have been fully considered. As no terminal disclaimer is filed, the rejection is maintained.

Applicant’s arguments, see remarks page 8, filed 12/02/2020 with respect to rejection of claims 22-41 under 35 USC 112(a) and 112(b) have been fully considered and are not persuasive.  Therefore, the rejection has been maintained.

Applicant argues, “The Office Action rejected claims 22-41 under 35 U.S.C. § 112(a) as allegedly failing to comply with the written description requirement. Support for the claim language may be found in at least paragraph [0038], For example, the Specification recites “Using embodiments, video (e.g., a movie) can be pre-recorded, 
Examiner replies, the recited limitation means, after the resume input at least the portion of the pre-recorded video is replaced by the new video and replacing happens during the resumed playback. Applicant indicated that the support of this limitation is in Specification [0038]. Specification [0038] discloses “ [0038] At least some embodiments of an RVE system 10 may leverage network-based computation resources and services, available 3D model data, and available viewer information to dynamically personalize content of, or add personalized content to, video for particular viewers. Using embodiments, video (e.g., a movie) can be pre-recorded, and when played back to viewers, at least some objects in at least some of the scenes of the pre-recorded video may be replaced with objects targeted at particular viewers according to profiles of the viewers. Since the video is being rendered and streamed to different viewers in real-time by the network-based computation resources and services, any given scene of a video being streamed to the viewers may be modified and viewed in many different ways by different viewers based on the particular viewers' profiles.”
Examiner wants to note, Specification [0038] doesn’t indicate anything about “in response to resume input”. So this paragraph doesn’t have any relation with resume input or sequence what is claimed in earlier limitations of claim. This paragraph doesn’t indicate rendered new video and how portion of pre-recorded video is replaced with portion of newly rendered video. Last portion of Paragraph [0038] indicates that 

.Applicant’s arguments, see remarks pages 9-13, filed 04/27/2020 with respect to rejection of claims 22, 30 and 37 under 35 USC 103 have been fully considered and are not persuasive.  Therefore, the rejection has been maintained.
Applicant argues, see remarks Pages 9-10, “Kikinis describes “creating immersive stereoscopic videos that combine live videos, computer-generated images and human interactions with the system.” Kikinis, ]} [0016], “The post-production engine 3040 comprises a set extension module 3042, a visual effect editing module 3044 and a wire frame editing module 3046. The post-production engine 3040 integrates live-action footage (e.g., current immersive audio-visual recording) with computer generated images to create realistic simulation environment or scenarios that would otherwise be too dangerous, costly or simply impossible to capture on the recording set.” Kikinis, ]} [0163],……..The wire frame editing module 3046, in one embodiment, creates traditional 2D views and drawings of an object by appropriately rotating the 3D representation of the object and/or selectively removing hidden lines of the 3D representation of the object. In another embodiment, the wire frame editing module 3046 removes one or more wire frames from the recorded immersive audio-visual video scenes to create realistic simulation environment.” Kikinis, [0166], Accordingly, Kikinis describes that the wire frame editing module rotates a 3D representation of an object, removing hidden lines, or removing wire frames from the recorded video.”……The cited portions of Kikinis fail to teach or suggest modifying a model of the object in the pre-
Examiner replies, Kikinis Fig. 30 and [161] and Fig. 17 and [0108] discloses receiving, from the client device during playback of the pre-recorded video, input indicating one or more interactions with an object in a scene of the prerecorded video. Fig. 30 and [161] indicates update module 3036 receives input from a client during playback of a video content as shown user’s action from Fig.17.  See Fig. 17  and “[0108] The exemplary ––screen of the video editing tool 1700 also shows a user interface window 1703 to control of elements of windows 1701 and 1702 …. The user interface window 1703 has multiple controls 1703a-n, of which only control 1703c is shown.”  Fig. 17 provides a user interface to provide an input to the scene of a video and Fig. 17 is referred by Fig. 30 and [0161].  The video of Fig. 17 is a real-world content.  Fig. 30 and Paragraph [0155] also discloses playback of a video. Then paragraph [0161] provides an input or edit command to update the video. 
Examiner wants to note, Paragraph [0166] teaches, wherein the one or more interactions with the object cause one or more modifications to be applied to the object because Paragraph {01666] edits a wireframe model of an object of video content See [0166]….” A wire frame model generally refers to a visual presentation of an electronic representation of a 3D or physical object used in 3D computer graphics…… The wire frame editing module 3046, in one embodiment, creates traditional 2D views and drawings of an object by appropriately rotating the 3D representation of the object.” The wire frame editing module modifies the 3d representation (3d model) of the object. Kikinis [0161] described real-time editing and Paragraph [0162] refers to visual effect editing module and wire frame editing module for performing editing.  Paragraph [0166] describes the visual effect editing module and wire frame editing module. Therefore Paragraph [0166] is related to real time on-set editing by a user input.

	Applicant argues, see remarks Page 10, “Tan describes “techniques to magnify digital images with a greater level of detail and resolution.” Tan, col. 1,11. 51-54. Tan describes “automatically increase[ing] a video resolution level for multimedia content, such as a two-dimensional or three-dimensional digital image from a video, in response to zoom control directives.” Tan, col. 2,11. 20-24. Tan also describes “automatically or manually providing] additional information about a target object based on zoom operations.” Tan, col. 2,11. 60-62. “A user pauses the media application 120 causing an image 108 to be presented on the display 350. The user selects an image portion 110 from the image 108 using the zoom controls 112, causing a zoom control directive 114 to be generated and sent to the zoom control component 122. The zoom control component 122 generates the enhanced magnified image 140 (e.g., using media file 106).” Tan, col. 12,11. 11-18. The cited portions of Tan fail to teach or suggest modifying a model of the object in the pre-recorded video according to the one or more modifications to generate a modified model of the object while the playback of the pre-recorded video is paused.”
Examiner replies, Tan Col 6 lines 62-65 teaches, modify an object in the pre-recorded video according to the one or more modifications to generate a modified object while pre-recorded video is paused  Examiner proposed to modify Kikinis to modify the model of the object in the pre-recorded video according to the one or more modifications to generate a modified model of the object while the pre-recorded video is paused similar to modifying an object in the pre-recorded video according to the one or more modifications to generate a modified object while pre-recorded video is paused as taught by Tan  The motivation for the modification is that user can view updated video without waiting to pre-recorded video to finish. 
	
	Applicant argues, see remarks Page 11, “The cited portions of Tan fail to teach or suggest identifying at least a portion of the pre-recorded video comprising the object as originally rendered to be replaced with the new video including the object as modified. The cited portions of Tan fail to teach or suggest causing the playback of the pre-recorded video to be resumed to the client device in response to resume input from the client device, wherein at least the portion of the prerecorded video is replaced by the new video during the resumed playback, and wherein the resumed playback includes playback of the new video. Rather, Tan describes displaying a higher resolution image of an object contained in a video while paused. The cited portions of Tan are silent as to replacement of portions of the video with a new video”
	Examiner replies, argued limitation suffers from both 35 USC 112(a) and 112(b) as shown in the rejection above. It is not clear whether applicant is claiming, whether displaying portion of modified video during resumed plackback or replacing a portion of 
Examiner wants to note, Tan Col 19 lines 16-22 teaches, identify at least a portion of the pre-recorded video to be replaced with a different version of the video of the scene wherein at least the portion of the prerecorded video is replaced by the different version of the video. See Col 19 lines 16-22: “receive a pause control directive and pause the video information on an image, receive a zoom control directive to magnify an image portion of the image, and in response to receiving the zoom control directive, to: replace the image at the first video resolution level with a second version of the image having a higher video resolution level”. 
Examiner proposed to modify Kikinis to identifying at least a portion of the pre-recorded video comprising the object as originally rendered to be replaced with the new video including the object as modified similar to identifying at least a portion of the pre-recorded video to be replaced with a different version of the video of the scene wherein at least the portion of the prerecorded video is replaced by a portion of different version of the video as taught by Tan. The motivation for the modification is that user can view updated video without waiting to pre-recorded video to finish. 


Examiner replies, Ritter [0090] teaches, in response to resume input from the client device, cause the playback of the pre-recorded video. Examiner posed to modify Kikinis as modified by Tan to have in response to resume input from the client device, cause the playback of the pre-recorded video as taught by Ritter. 
Examiner wants to note, the argued limitation of “modifying a model of the object in the pre-recorded video according to the one or more modifications to generate a modified model of the object while the playback of the pre-recorded video is paused” is not shown from Ritter and shown from Kikinis and Tan as described above.

Applicant argues, see remarks Pages 12-13, “Furthermore, the Office has not stated a proper reason to combine the teachings of the cited art. The Office asserts that it would have been obvious to combine the teachings of Kikinis, Tan and Ritter because “[t]he motivation for the above is to make sure that the user doesn't miss any object or portion to modify or to edit in the pre-recorded video and decide whether to edit more based on already edited video.” Office Action, p. 50.” “However, Ritter merely describes 
Examiner replies, the above motivation is given for including the Ritter’s teaching of “in response to resume input from the client device, cause the playback of the pre-recorded video.” Basically the motivation tells about the advantage of running pre-recorded video after creation of modified video so that new object or same object can be sent for modification after viewing the modified object.  The motivation doesn’t have to be from Ritter reference. The motivation has to show why an ordinary skilled person would have included the teaching of a prior art with other references.

In response to argument regarding references, Kim, Asaria, Urbach, Katakawa, Schneider and Bellamy, see remarks Page 12, examiner wants to note these references are not used to argued limitations. Therefore applicant’ argument is moot.

In response to argument regarding claims 30 and 37, see remarks Pages 13-14, examiner refers applicant to eth reply given above for claim 21 as applicant has not included any additional arguments for these claims.




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAPTARSHI MAZUMDER whose telephone number is (571)270-3454.  The examiner can normally be reached on 8am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SAPTARSHI MAZUMDER/Primary Examiner, Art Unit 2612